Citation Nr: 0632685	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  98-03 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 10, 1996 
for the grant of a total disability rating based upon 
individual unemployability (TDIU), to include whether a 
timely appeal was filed as to this issue.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1964 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In a February 1999 VA rating decision, the veteran was 
granted entitlement to TDIU, effective April 10, 1996.  The 
veteran filed a notice of disagreement (NOD) with the 
effective date assigned in April 1999, and a statement of the 
case (SOC) was issued in April 2001.  The next communication 
from the veteran regarding the effective date of TDIU was not 
received by the RO until February 2003.  

In June 2004, the Board remanded the issue of whether a 
substantive appeal as to the issue of an earlier effective 
date for the grant of TDIU had been timely filed.  The Board 
specifically requested that the veteran and his 
representative be provided a period of 60 days to present 
evidence or request a hearing regarding the timeliness issue.  
The remand also requested that the veteran be provided with 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA) with respect to the timeliness issue.  

The VA Appeals Management Center (AMC) sent the veteran a 
letter in June 2004 advising him that he had "60 days in 
which to present relevant written argument and evidence 
and/or request a hearing to present oral argument regarding 
the issue of whether a substantive appeal was timely filed as 
to the issue of entitlement to an earlier effective date for 
[TDIU]."  Thereafter, the veteran's representative submitted 
various correspondence articulating the veteran's argument as 
to why an earlier effective date was warranted, but without 
addressing the matter of the timeliness of the substantive 
appeal regarding this issue.  

In an August 2005 supplemental statement of the case (SSOC), 
the AMC determined that a substantive appeal regarding an 
earlier effective date for TDIU had not been timely filed.  
The matter is now once again before the Board.


FINDINGS OF FACT

1.  A February 1999 rating decision granted the veteran 
entitlement to TDIU, effective April 10, 1996; notice of that 
decision was furnished to the veteran by way of a February 
25, 1999 letter.

2.  A NOD regarding the effective date assigned for TDIU was 
received by the RO on April 19, 1999.  

3.  On April 11, 2001, the RO furnished the veteran a SOC 
addressing the earlier effective date claim.

4.  The veteran failed to timely perfect his appeal by the 
filing of a substantive appeal within the time limits 
prescribed by law.


CONCLUSION OF LAW

Because a substantive appeal regarding the effective date 
assigned for the grant of TDIU was not timely filed, the 
Board is without jurisdiction to review the merits of the 
claim.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking an earlier effective date 
for the grant of TDIU.  Before the Board can adjudicate this 
issue, however, it must decide the predicate question of 
whether a timely substantive appeal was filed.  The 
resolution of such question is jurisdictional in nature.  See 
38 C.F.R. §§ 20.101, 20.200, 20.202 (2006).

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000.  It significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits by redefining the obligations of VA with 
respect to its duty to assist a claimant and including an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2006).

In this case, however, the question presented is by 
definition a legal one, as it is governed not by the facts 
presented but by the controlling laws and regulations.  
See generally Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  The facts surrounding the issue of the timeliness of 
the veteran's substantive appeal are essentially undisputed.  
Because the governing legal authority, and not the evidence, 
is dispositive of this matter, the VCAA and its implementing 
regulations are not applicable to the timeliness question.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

In finding that the notice provisions of the VCAA are 
inapplicable in this case, the Board acknowledges that its 
October 2004 remand specifically requested that VCAA notice 
compliance action be undertaken.  That request, however, was 
in error.  

In any event, the veteran has been provided with every 
opportunity to present evidence and argument regarding the 
timeliness issue.  The June 2004 60-day letter specifically 
informed the veteran of the need to submit additional 
argument regarding the timeliness issue.  

Pertinent Law and Regulations

An appeal to the Board is initiated by filing a timely NOD, 
and is perfected by filing a timely substantive appeal.  See 
38 C.F.R. § 20.200 (2006).  A substantive appeal consists of 
a properly completed VA Form 9, Appeal to Board of Veterans' 
Appeals, or any other correspondence setting out specific 
argument relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  See 38 C.F.R. 
§ 20.202 (2006).  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.303 (2006).  If the claimant fails to 
file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

Analysis

In the instant case, a rating decision was issued in February 
1999 which granted entitlement to TDIU, effective April 10, 
1996.  The veteran was notified of this decision by way of a 
letter from the RO dated February 25, 1999.  In response, the 
veteran submitted a NOD regarding the effective date assigned 
for TDIU, and a SOC was issued in April 2001.  Because the 
April 2001 SOC was issued over a year following the February 
1999 rating decision, the veteran had 60 days following the 
issuance of the April 2001 SOC to submit a substantive 
appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 20.302.  He did 
not do so.  

As was noted in the Introduction, the next communication from 
the veteran regarding the effective date of TDIU was not 
received by the RO until February 2003, well after the time 
period to file a substantive appeal had expired.  The Board 
has scoured the claims file in search of any document 
submitted within 60 days of the April 2001 SOC which could 
conceivably be construed as a substantive appeal regarding 
the earlier effective date issue.  Such search has been 
unsuccessful.  For their part, neither the veteran nor his 
representative have pointed to any document in the claims 
file, submitted within 60 days of the April 2001 SOC, which 
they contend is a substantive appeal.  This is because no 
such document exists.  
Nor have the veteran and his representative presented any 
argument as to why or hoe an appeal has been perfected.

In short, although the veteran and his representative have 
submitted argument as to why they believe an earlier 
effective date for TDIU is warranted, they have not provided 
any argument regarding the timeliness issue, nor have they 
pointed to a single document which could potentially be 
construed as a timely substantive appeal.  

In the absence of timely perfection of the appeal in 
question, the Board lacks jurisdiction to consider the merits 
of the claim.  Hence, it must be dismissed.  See Roy, supra.


ORDER

A timely substantive appeal was not filed as to the issue of 
an earlier effective date for the grant of TDIU.  The appeal 
is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


